DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
Response to Remarks/Arguments
With respect to the rejection of claim 1, 3-7, 19 and 20 under 35 USC 102(a)(1), Applicant’s arguments filed 11/15/21 have been fully considered but are moot in view of new ground rejection set forth herein as necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spero (US 2015/0035440 A1).
Regarding claim 1, Spero teaches a lighting fixture comprising:  
5a housing comprising an opening through which light is provided towards an area of interest (Fig. 1, 2 lighting fixture, e.g. Fig. 3, lighting fixture 40, [0112], Fig. 13, [0190] lighting modules 441-443); 
a light source in the housing and comprising a plurality of solid-state light sources (Fig. 1, 3, multiple solid-state light sources); 
an optics array in the housing and comprising a plurality of optics 10configured to focus the light from the light source into a plurality of beams of light such that each one of the plurality of beams of light is provided through the opening of the housing at a different angle (Fig. 1, optical elements 6, [0085] the direction of light exiting from the DLF from each SLS individually controllable by optical elements 6); and 
control circuitry configured to selectively illuminate the plurality of solid-state light sources (Fig. 1, controller electronics 7) such that a direction and a beam angle of combined [0091] a programmed control system change the angle and changing the lighting over time) in synchronization with light provided by one or more other lighting fixtures ([0190] all the light sources are aimed in the same direction and thus a distribution similar to that of a single light module’s own spatial light distribution will be obtained, i.e. all the light sources are in synchronization with each other).
Regarding claim 3, all the limitations of claim 1 are taught by Spero.
Spero further teaches a lighting fixture wherein a beam angle of each one of the plurality of beams of light is between 5º and 60º ([0161] 10 degree).
Regarding claim 4, all the limitations of claim 1 are taught by Spero.
Spero further teaches a lighting fixture wherein the optics array is configured to: 
	focus light from a first subset of the plurality of solid-state light sources into a first plurality of beams of light having a first beam angle (Fig. 18, a first subset of the light sources on a first arc including 503; see Fig. 17 also): and 
	focus light from a second subset of the plurality of solid-state light sources into a second plurality of beams of light having a second beam angle that is different than the first beam angle (Fig. 18, a second subset of the light sources on a second arc including 502).
Regarding claim 5, all the limitations of claim 4 are taught by Spero.
[0210] the logical controller 494, differentiated spatial light intensity distribution).
Regarding claim 6, all the limitations of claim 1 are taught by Spero.
Spero further teaches a lighting fixture wherein:
	each one of the plurality of optics is a collimating optic ([0220] LED optics as shown in Fig. 12 including a collimating lens); and 
	each one of the plurality of solid-state light sources is provided on a curved surface such that each one of the plurality of solid-state light sources has a different orientation with respect to the opening of the housing (Figs. 12A, 12B, Fig. 13, light sources 441-443 have different orientations).
Regarding claim 7, all the limitations of claim 6 are taught by Spero.
	Spero further teaches a lighting fixture wherein the curved surface provides one of an arc (Figs. 12A, 12B, 13, 17) or a dome (Fig. 16).
Regarding claim 9, all the limitations of claim 1 are taught by Spero.
	Spero further teaches a lighting fixture wherein the control circuitry is further configured to adjust a correlated color temperature (CCT) of the plurality of solid- state light sources such [0211] varying/shifting CCT ).
Regarding claim 10, all the limitations of claim 9 are taught by Spero.
	Spero further teaches a lighting fixture wherein the control circuitry is further configured to adjust an intensity of the plurality of solid-state light sources such that the intensity of the light provided by the lighting fixture dynamically changes 25over time ([0211] the fixture 490, in addition to having a controllable non-symmetric light intensity distribution).
Regarding claim 11, all the limitations of claim 1 are taught by Spero.
	Spero further teaches a lighting fixture wherein the control circuitry is further configured to adjust an intensity of the plurality of solid-state light sources such that the intensity of the light provided by the lighting fixture dynamically changes 30over time ([0211] the fixture 490, in addition to having a controllable non-symmetric light intensity distribution).
Regarding claim 12, all the limitations of claim 1 are taught by Spero.
	Spero further teaches a lighting fixture further comprising a diffuser over the opening in the housing ([0039] optical spreader, Fig. 3).
Regarding claim 13, all the limitations of claim 12 are taught by Spero.
	Spero further teaches a lighting fixture wherein the diffuser comprises a faux 5window pane structure in front of the diffuser such that the lighting fixture appears to be a window (Fig. 3).
Regarding claim 15, all the limitations of claim 1 are taught by Spero.
	Spero further teaches a lighting fixture wherein: 
[0043] integral sensor for each fixture); and 
	the control circuitry is configured to analyze sensor data from the one or more sensors to track one or more objects in the area of interest 15and selectively illuminate the plurality of solid-state light sources such that one or more of the plurality of beams of light selectively illuminate the one or more objects ([0043] light sources generates photons directed to said coordinates, [0044] micro-managing the illumination).
Regarding claim 16, all the limitations of claim 1 are taught by Spero.
	Spero further teaches a lighting fixture wherein the control circuitry is further 20configured to selectively illuminate the plurality of solid-state light sources to identify a desired path for individuals traveling within the area of interest ([0145]).
Regarding claim 17, all the limitations of claim 1 are taught by Spero.
	Spero further teaches a lighting fixture wherein the control circuitry is further configured to selectively illuminate the plurality of solid-state light sources to 25provide the light suitable for general illumination of the area of interest (Figs. 2 and 3).
Regarding claim 19, all the limitations of claim 1 are taught by Spero.
	Spero further teaches a lighting fixture wherein the light source and the optics array are provided such that the plurality of beams of light can be provided between 5º and 180º with respect to the opening of the housing ([0161] 10 degree).
Regarding claim 20, all the limitations of claim 1 are taught by Spero.
Fig. 10B, [0165]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Spero (US 2015/0035440 A1) in view of Meerbeek (US 2016/0227618 A1).
Regarding claim 2, all the limitations of claim 1 are taught by Spero.
Spero does not explicitly teach a lighting fixture wherein the control circuitry is configured to selectively illuminate the plurality of solid-state light sources such that the direction of light provided by the lighting fixture moves from east to west over 20time to emulate changes in a sky.
Meerbeek teaches a lighting fixture wherein the control circuitry is configured to selectively illuminate the plurality of solid-state light sources such that the direction and the beam angle of the combined light provided by the lighting fixture moves from east to west over Abstract, simulate directional sunlight, Fig. 6, [0077] simulates the position of the perceived sun).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Meerbeek to the teachings of Spero in order to provide more realistic representations of daylight, or the passage of the moon or stars across a night sky for people’s health and well-being (Meerbeek, [0007], [0002]).
Regarding claim 18, all the limitations of claim 1 are taught by Spero.
	Spero further does not explicitly teach a lighting fixture wherein the control circuitry is further configured to: 
	receive data indicative of one or more outdoor lighting conditions; and  30
	selectively illuminate the plurality of solid-state light sources based on the one or more outdoor lighting conditions.
	Meerbeek teaches a lighting fixture wherein the control circuitry is configured to:
	receive data indicative of one or more outdoor lighting conditions (Fig. 5, [0075]); and  30
	selectively illuminate the plurality of solid-state light sources based on the one or more outdoor lighting conditions (Figs. 5 and 6, [0077]).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Meerbeek to the teachings of Spero in order to provide more realistic representations of daylight, or the passage of the moon or stars across a night sky for people’s health and well-being (Meerbeek, [0007], [0002]).
Regarding claim 21, Spero teaches a lighting fixture comprising:  
Fig. 1, 2 lighting fixture, e.g. Fig. 3, lighting fixture 40, [0112], Fig. 13, [0190] lighting modules 441-443); 
a light source in the housing and comprising a plurality of solid-state light sources (Fig. 1, 3, multiple solid-state light sources); 
an optics array in the housing and comprising a plurality of optics 10configured to focus the light from the light source into a plurality of beams of light such that each one of the plurality of beams of light is provided through the opening of the housing at a different angle (Fig. 1, optical elements 6, [0085] the direction of light exiting from the DLF from each SLS individually controllable by optical elements 6); 
sensor circuitry configured to provide sensor data (Fig. 8, [0087] sensors 8); and 
control circuitry configured to:
determine one or more conditions of the environment surroundings the lighting fixture from the sensor data ([0087] control electronics unit 7 receives input from sensors 8 and effect the desired change to one or more of the SLS (Solid-State Light Source)); and
selectively illuminate the plurality of solid-state light sources ([0087] control electronics unit 7 receives input from sensors 8 and effect the desired change to one or more of the SLS (Solid-State Light Source)).
However Spero does not explicitly teach a light fixture comprising:
control circuitry configured to selectively illuminate the plurality of solid-state light sources such that a direction and a beam angle of combined light provided by the lighting fixture moves from east to west over time to emulate changes in a sky and adjust one or more characteristics of the combined light based on the one or more conditions of the environment.

control circuitry configured to selectively illuminate the plurality of solid-state light sources such that a direction and a beam angle of combined light provided by the lighting fixture moves from east to west over time to emulate changes in a sky (Abstract, simulate directional sunlight, Fig. 6, [0077] simulates the position of the perceived sun) and adjust one or more characteristics of the combined light based on the one or more conditions of the environment (Abstract, simulate directional sunlight, Fig. 6, [0078] intensity of dimmed LEDs to represents the simulated sky).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Meerbeek to the teachings of Spero in order to provide more realistic representations of daylight, or the passage of the moon or stars across a night sky for people’s health and well-being (Meerbeek, [0007], [0002]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Spero (US 2015/0035440 A1) in view of Meerbeek (US 2016/0227618 A1) as applied to claim 21 above, and further in view of Devendran (US 2018/0367751 A1).
Regarding claim 22, all the limitations of claim 21 are taught by Spero in view of Meerbeek. 
Spero in view of Meerbeek does not explicitly teach a lighting fixture wherein the light fixture is configured to be installed in a wall perpendicular to a floor in a space and simulate a window in accordance with the changes in the sky.
[0048] artificial window mounted to and be recessed within a wall) and simulate a window in accordance with the changes in the sky (Abstract, the window panel include light panels, to mimic outdoor lighting conditions).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Devendran to the teachings of Spero in view of Meerbeek in order to simulate the user experience of traditional window in environment where exterior walls are unavailable or other constraints make traditional windows impractical (Devendran, [0017]) but windows are desirable to enhance lighting and user experience (Devendran, [0019]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844